DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 08 March 2021 containing remarks and amendments to the claims.
Claims 1-18 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,495,028).
Regarding claims 1 and 7, Xu teaches providing a catalytic cracking feedstock oil (column 4, lines 20-25); contacting the catalytic cracking feedstock oil with catalytic cracking catalyst in a catalytic cracking reactor and subjecting the mixture to a first catalytic cracking reaction and a second catalytic cracking reaction sequentially under different reaction conditions to obtain a catalytic cracking product (column 4, lines 20-55); separating the resulting catalytic cracking product to obtain liquefied gas fraction comprising isobutene and gasoline fraction comprising light aromatics (column 4, lines 20-55).  
Xu does not explicitly disclose the feedstock having the polycyclic naphthene content as claimed.  
However, Xu teaches feeds selected from deasphalted oil, catalytic gasoline, diesel, vgo, atmospheric resid, vacuum resid, hydrotreated resid, hydrocracked resid, shale oil, or mixtures thereof (column 7, lines 5-15).  Examiner notes that Applicant’s instant specification identifies these same 
Therefore, it would have been obvious to the person having ordinary skill in the art that the Xu feedstocks would have the same polycyclic naphthene content, since they are the same feedstocks as identified in Applicant’s specification for having the polycyclic naphthene content. 
Regarding claim 8, Xu teaches the first catalytic cracking reaction is carried out at 530-600°C, reaction time of 0.8-1.5 seconds, catalyst oil ratio of 3-15:1 (column 4, lines 20-34) and second catalytic cracking reaction is carried out at temperatures of 460-510°C for 3-15 seconds at catalyst to oil ratio of 4-15:1 (column 4, lines 35-49).
Regarding claim 9, Xu teaches the cracking reactor is selected from an iso-diameter reactor, an iso-linear velocity riser, a multi cascade riser, or a fluidized bed (column 4, lines 55-61). 
Regarding claim 10, Xu teaches the riser has a pre lift zone, first reaction zone, a second reaction zone and an outlet zone disposed sequentially from bottom to top in vertical direction that are coxial and in fluid connection with each the inner diameter of the first reaction zone is smaller than the second reaction zone, the cracking catalyst sent to the prelifting zone, the feedstock to first reaction zone, and second catalytic cracking reaction in second reaction zone (column 4, line 62-column 6, line 57, see figures). 
Regarding claim 11, Xu teaches the first and second reaction zones have a joint region for injecting a quench medium, the height of the cooler being 50-90% relative to the second reaction zone (column 5, lines 1-26).
Regarding claim 12, Xu teaches chilling agent selected from cooled regenerated catalyst, quenching liquid, semi-regenerated catalyst, or fresh catalyst (column 5, lines 1-26).
Regarding claim 13.
Claims 2-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,495,028) in view of Gao (US 2011/0062054).
Regarding claims 2-5 and 15-18, Xu teaches the limitations of claim 1, as discussed above.
Xu teaches hydrotreated feeds for the FCC.  Xu does not explicitly disclose hydrogenated tail oil from the slurry oil fraction recycled to the catalytic cracking reactor. 
However, Gao teaches a similar catalytic cracking process.  Gao teaches obtaining various fraction from the fcc process including conventional cycle oil range products [0043].  Gao further teaches hydrogenating tail oil to be used as a feedstock to the fcc process [0043], [0008-0012].  Gao teaches hydrotreatment conditions of 330-450°C, 5-22 MPa, space velocity of 0.1-3 hr-1, and hydrogen to oil ratio of 350-2000 Nm3/m3 [0028], which reads on the claimed conditions. Gao teaches Group VI and Group VIII catalyst on alumina, silica, or silica alumina supports [0029].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Gao process to produce hydrogenated oil, suitable for feed to FCC, in order to improve yields [0007].  It is further expected that the same change in polycyclic naphthene content would occur, since the same feedstocks are subject to the same hydrotreating conditions as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,495,028) in view of Gao (US 2011/0062054) and Forte (US 5,582,714).
Regarding claim 6, Gao teaches that suitable feeds include raffinate obtained from furfural extraction [0018].
Gao does not explicitly disclose the furfural extraction conditions.
However, Forte teaches furfural extraction at temperatures of 20-200°C and solvent to feed ratios of 1:1 and 2:1 (column 7, lines 1-20; column 8, lines 48-63; and table 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected suitable extraction conditions, such as those disclosed by Forte, for the benefit of obtaining the desired feedstock.
Regarding claim 14, the previous combination teaches the limitations of claim 1 above. 
The previous combination does not explicitly disclose subjecting the gasoline product to further extraction steps.
However, Forte teaches sending FCC gasoline to solvent extraction with sulfolane, n formyl morpholine, triethylene glycol, or tetraethylene glycol (column 7, lines 1-20) at temperatures of 20-200                                
                                    °
                                
                             and solvent to oil ratios of 1-3:1 to recover more valuable products (column 8, lines 48-63, table 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Forte FCC gasoline extraction steps in the previous combination, for the benefit of obtaining more valuable products.
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
Examiner considers Arguments to be:
The office action asserts that Xu teaches the same feeds as claimed.  However, Xu does not disclose the claimed polycyclic naphthene content.
Xu teaches vacuum resid feedstock.  The instant specification examples show that atmospheric resid does not have the claimed polycyclic naphthene content. 
Table 6 shows that feedstock oil C having polycyclic naphthene content of more than 50% performs better than feedstock oil B having polycyclic naphthene content of less than 2%.  Feedstock C produces more isobutene and BTX.  
Regarding Applicant’s first argument, Examiner notes that as discussed in the rejections, Xu teaches feedstocks identified in claim 7, therefore, it is expected that Xu feedstock would also have the same polycyclic naphthene content.  
Regarding Applicant’s second argument, Examiner notes that claim 7 recites that the feedstock oil is select from a group, which includes atmospheric and vacuum resid.  If Applicant is arguing that atmospheric resid does not meet the limitation of having a polycyclic naphthene content of greater than 25% wt, it further raises issues regarding if claim 7 limitations further limit claim 1, or if claim 7 is supported by the instant specification, or if an essential step is missing.  Upon further review of Applicant’s instant specification, it appears that for atmospheric resid to have the claimed polycyclic naphthene content as claimed, a pretreatment step may be required (see instant specification page 10, line 5 and page 8, line 31-page 9, line 25).  In this regard, it appears that Applicant is omitting the essential pretreatment step to obtain the polycyclic aromatic content from atmospheric resid feeds.  See MPEP 2172.01: A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling. In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See also MPEP § 2164.08(c). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention.  Examiner notes that these pretreatment steps are included in claims 3-6 and 16-18.  These limitations have been addressed by the combination of Xu with Gao.  It is additionally noted that Gao teaches hydrogenated oils recycled to the cracker result in improved yield of desired products [0007-0014].  
Regarding Applicant’s third argument, the preferred embodiment referred to is drawn to a hydrogenated cycle oil feedstock.  Examiner notes that this embodiment is more commensurate in scope with the limitations discussed in claims 2-6 and 16-18.  It is noted that the rejections rely upon unexpected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771